UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 22, 2010 (April 21, 2010) Kaman Corporation (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation) 0-1093 06-0613548 (Commission File Number) (IRS Employer Identification No.) 1332 Blue Hills Avenue, Bloomfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 243-7100 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The annual meeting of the company's shareholders was held at the company's Bloomfield headquarters on April 21, 2010.Following is a brief description of each matter voted upon at the meeting: 1.Election of Directors The Board of Directors has authorized ten directors divided into three classes. At this meeting, one individual was elected as a Class 3 Director to serve a term of one year and three individuals were elected as Class 2 directors, each to serve for a term of three years; all directors serve until his or her successor has been elected and qualified.Opposite each person's name is the number of shares voted in favor and the number of votes withheld.There were 1,239,264 broker non-votes. Name In Favor Vote Withheld Class 3 Director George E. Minnich Class 2 Directors Neal J. Keating Eileen S. Kraus Richard J. Swift 698,028 The Class 1 and Class 3 Directors whose terms of office as directors continued after the meeting are Brian E. Barents, Edwin A. Huston, Thomas W. Rabaut, E. Reeves Callaway III, Karen M. Garrison, and A. William Higgins. 2.Approval of the Company’s 2003 Stock Incentive Plan, as amended A proposal was made to approve the Company’s 2003 Stock Incentive Plan, as amended in order to renew shareholder approval with respect to certain performance-based compensation in accordance with the requirements of Section 162(m) of the Internal Revenue Code and to authorize the adoption and operation of the 2003 Stock Incentive Plan as amended through April 5, 2010, including approval of an additional 950,000 Shares of Common Stock for issuance under the plan.This proposal was adopted by shareholders, who voted 19,016,661 shares in favor,3,085,335 against, with 582,362 abstentions and 1,223,039 broker non-votes. 3.Approval of the Company’s Employees Stock Purchase Plan, as amended A proposal was made to approve the Company’s Employees Stock Purchase Plan, as amended in order to, among other things, increase the number of authorized under the plan by 500,000 shares of Common Stock.This proposal was adopted by shareholders, who voted21,065,029 shares in favor,1,020,459 against, with577,469 abstentions and 1,244,440 broker non-votes. 4.Ratification of KPMG LLP Appointment A proposal to ratify the appointment of KPMG LLP as the company's auditors during the ensuing year was adopted by shareholders who voted22,524,703 shares in favor, 1,355,238 against, with 27,456 abstentions and no broker non-votes. 2 Item 9.01Financial Statements and Exhibits (c)Exhibits None 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAMAN CORPORATION By: /s/ Candace A. Clark Candace A. Clark Senior Vice President, Chief Legal Officer and Secretary Date: April 22, 2010 4 KAMAN CORPORATION AND SUBSIDIARIES Index to Exhibits Exhibit Description None 5
